Citation Nr: 1621209	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  12-23 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased or extra-schedular rating for sinusitis/allergic rhinitis with headaches (sinus disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1996 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran successfully appealed the March 1996 decision to the Board.  On remand from the Board, the RO granted a 50 percent rating, or the highest schedular rating for his disability, from October 1994 forward.  The February 2004 Board decision found the 50 percent rating a full grant of benefits and did not discuss extra-schedular considerations.  However, after the RO granted a 50 percent rating, the Veteran filed a notice of disagreement showing his dissatisfaction with the rating and intent to appeal.  The Board remanded the issue of extra-schedular consideration to the RO in December 2014 and now decides the claim on the merits. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Affording the benefit of the doubt, the Veteran had nasal polyps from the date of claim to November 3, 1994, but the evidence is against finding nasal polyps after that date.

2. The evidence shows sinus headaches and sinus-related prostrating attacks but not so frequent or prolonged as to cause severe economic inadaptability.


CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating for allergic rhinitis with polyps have been met from the date of claim to November 3, 1994, but not after.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6522 (2015).

2. The criteria for a separate, 30 percent rating, but not higher, for sinus headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In October 2002, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter was sent prior to the RO's final adjudication of his claim.  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's sinus disability in March 1996, March 2003, August 2004, September 2008, and April 2011.  There is no assertion or indication that the examinations and opinions were inadequate.  Rather, the examiners recorded the subjective symptoms and objective observations and addressed the rating criteria.  

Following the remand directives, the Agency of Original Jurisdiction (AOJ) re-adjudicated the claim.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Rating Analysis

Extra-schedular ratings may be assigned if the disability is exceptional and the schedular evaluations are found to be inadequate.  38 C.F.R. § 3.321(b)(1).  Prior to assigning an extra-schedular rating, the adjudicator must refer the case to the Under Secretary for Benefits or the Director, Compensation Service.  Id.  In considering extra-schedular evaluations, the initial question is whether the case presents such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  If so, the next step is determining whether the exceptional disability picture causes related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  

Again, the Board in December 2014 remanded the matter for the Agency of Original Jurisdiction (AOJ) to adjudicate the matter of entitlement to an extraschedular rating.  If necessary, the claim was to be forwarded to the Under Secretary for Benefits or the Director, Compensation Service.  

In response to the remand, the AOJ in January 2016 assigned a separate, 10 percent rating under Diagnostic Code 6522 for allergic rhinitis with nasal blockage.  Diagnostic Code 6522 provides for a 10 percent rating for allergic rhinitis without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is provided for allergic rhinitis with polyps.  38 C.F.R. § 4.97, DC 6522.  

At the outset, the Board notes that the 10 percent award issued in January 2016 is not "extraschedular" in nature.  Indeed, the matter was never referred to the appropriate authorities, as would be necessary to issue such a rating in the first instance.  In any event, the award stemmed from the Board's remand instructions and thus the rating evaluation is deemed to be in appellate status.   

First, on the matter of whether extraschedular referral is required in this case, 
the Board finds that the Veteran's disability picture is not unusual or exceptional with respect to his chronic sinusitis and allergic rhinitis.  Instead, treatment records and examinations show deviated and perforated septum, nasal blockage, annual illnesses, headaches, and drainage.  These symptoms appear to be common to sinusitis/rhinitis ailments; no medical provider has indicated otherwise.  Thus, the disability picture is adequately rated by the schedular criteria and referral is unnecessary.  See 38 C.F.R. § 3.321(b)(1).  

Having determined that extraschedular review is not required in this case, the Board now turns to the evaluations assigned under the rating schedule.  Again, the propriety of the ratings is found to be an intertwined issue which the Board may adjudicate at present.  Accordingly, the issue for consideration has been re-characterized on the title page of this decision.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible as his statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the record, the Board finds that the criteria for a 30 percent rating for allergic rhinitis with polyps have been met from the date of claim to November 3, 1994.  See 38 C.F.R. § 4.97, DC 6522.

As noted previously, on remand the RO assigned a separate 10 percent rating under Diagnostic Code 6522 for allergic rhinitis with nasal blockage.  Diagnostic Code 6522 provides for a 10 percent rating for allergic rhinitis without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is provided for allergic rhinitis with polyps.  38 C.F.R. § 4.97, DC 6522.

The evidence shows nasal polyps that were removed on November 3, 1994.  On November 3, 1994, the Veteran underwent surgery for nasal septal reconstruction and to remove any polyps.  The surgeon noted minimal to moderate polypoid disease and removed specimens for analysis.  A November 8, 1994 pathology report shows "tissue submitted as polyps, right [and left] sinus: Portions of chronically inflamed respiratory mucosa."  It is unclear from the pathology report whether the specimens tested positive as polyps.  However, resolving all reasonable doubt in the Veteran's favor, the Board finds that he had nasal polyps, which were removed on November 3, 1994.  A 30 percent rating is appropriate from the date of claim to November 3, 1994.  See 38 C.F.R. § 4.97, DC 6522. 

After November 3, 1994, a 30 percent rating is not warranted for the Veteran's disability because the evidence is against a finding of recurrence of nasal polyps.  Similar with the RO's finding, VA treatment records consistently reflect nasal obstruction.  As noted above, the Veteran had a history of nasal polyps in the 1990s with removal.  See June 1995, December 2004 VA treatment records.  Nevertheless, it appears that he did not have a recurrence of polyps because the later records do not evidence polyps.  A March 2003 diagnostic study showed no evidence of abnormal mucosal thickening or polyp.  Similarly, the September 2008 examiner recorded no nasal polyps.  Treatment records also do not note active polyps.  Based on the medical records and findings, the Veteran did not have nasal polyps after the surgical removal and a 30 percent rating under Diagnostic Code 6522 is not appropriate after November 3, 1994.  See 38 C.F.R. § 4.97.

After review of the evidence, the Board finds that the criteria for a separate 30 percent rating, but not higher, for headache symptoms have been met.  See 38 C.F.R. §§ 4.97, 4.124a, DC 6513, 8100.

The evidence shows headaches associated with sinus pressure, which can be separately rated.  The September 2008 examiner opined that headaches were a residual of sinus episodes.  A September 2000 treatment record diagnosed chronic sinusitis with left frontal headaches.  Multiple other treatment records and examinations discuss headaches during evaluation of sinus problems.  See November 1994, June and December 1995, March and July 1996, and August 2003.  Headaches are not considered by either Diagnostic Code 6513 or 6522.  Therefore, a separate rating for headaches does not constitute pyramiding.   See Esteban, 6 Vet. App. at 262.  Diagnostic Code 8100 provides for a 30 percent rating for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months and a maximum, 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The March 1996 examiner noted the Veteran's report of left sided headaches every day.  In March 2003, the Veteran noted that he had not lost any time from work because of his sinus condition.  During the September 2008 examination, the Veteran reported being incapacitated as often as three times per year and that the incidents of sinusitis could last for two weeks.  He denied headaches at the August 2004 examination but reported two to three sinus infections per year lasting about a week.  The March 2003 examiner classified the Veteran's disability as moderate and the September 2008 examiner found a moderate effect on daily activity.  In an attempt to capture the Veteran's entire disability picture, the Board will consider any sinus-related incapacitating/prostrating attack, including from headaches.  Based on his reports, he experienced prostrating attacks consistent with the criteria for a 30 percent rating.  See 38 C.F.R. § 4.124a, DC 8100.  The Board awards the 30 percent rating for prostrating sinus attacks.

The record does not evidence frequent or prolonged attacks productive of severe economic inadaptability.  The Veteran has been retired during the claims period so the exact effect of headaches on employment and economic adaptability is difficult to ascertain.  The April 2011 examiner opined that the Veteran's sinus disability would not contribute to unemployability under any circumstances.  The Board infers from the opinion that the Veteran's disability would not cause such frequent incapacitating episodes as to threaten employment.  The Veteran reported a range of two to six weeks of sinus infections with incapacitation annually.  He noted that the infections lasted one to two weeks but did not discuss how long he was incapacitated during an infection.  Common sense suggests that the course of an illness includes the most severe symptoms, i.e. incapacitation, and improved symptoms with treatment.  

The Veteran is advanced in age and the March 2003 and August 2004 examiners identified him as a suboptimal historian.  Given the question of the accuracy of the Veteran's memory, the Board finds the medical opinions slightly more probative.  Based on the 2003 and 2008 examiners' classification of moderate disability and the 2011 examiner's opinion on employment, the Board concludes that the Veteran's sinus disability does not satisfy the criteria for a 50 percent rating under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a.  

The Board considered all potential diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but, the evidence does not show symptoms that could be rated under additional codes.  38 C.F.R. §§ 4.97, 4.124a.  

As discussed above, all of the Veteran's symptoms have been considered and the rating code is sufficient to rate his disability picture.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  


ORDER

A 30 percent rating from the date of claim to November 3, 1994, but not after, for allergic rhinitis with polyps is granted. 

A separate, 30 percent rating for sinus headaches is granted. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


